DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-10, 12, 14-16, 21, 23-26, and 28-31 are pending.
Claim 25 is withdrawn.
Claims 4, 11, 13, 17-20, 22, and 27 are cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26,  and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US 8,585,721 B2) in view of Shelton IV et al. (US 2012/0080336 A1, hereinafter “Shelton”) and further in view of Esplin (US 2004/0254609 A1).
Regarding Claims 26 and 28, Kirsch discloses a repair device (Figures 1, 10) for fixating to soft tissue at a soft tissue repair site, comprising an anchor member (20) having a base (22 and 24) with legs (30) extending integrally from the base, and one or more flexible members coupled to the base of the anchor member (152, as seen in embodiment in Figures 10-13), the one or more flexible members extending adjacent a periphery of the base of the anchor member (Figures 10-13).  
Kirsch discloses the invention substantially as claimed, but fails to disclose at least four legs configured to be moveable from a straight first position to a formed second position. 
Shelton teaches the use of a delivery device with at least four legs of an anchor member (there are multiple legs 34 as seen in Figures 1B-1E) configured to move from a straight first position (Figure 1B) to a formed second position (Figure 1D) in the same field of endeavor of soft tissue repair. 

Kirsch in view of Shelton discloses the invention substantially as claimed, but does not disclose flexible members coupled to the anchor member by wrapping the one or more flexible members around portions of the base.  
Esplin teaches using flexible members/sutures (Figure 19A, 18) that wrap around portions of a base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the flexible members of Esplin with the device of Kirsch in view of Shelton in order to provide the improvement of mitigating the separation at the repair site as is taught by Esplin ([0087]). 
Regarding Claim 29, Kirsch in view of Shelton discloses the invention substantially as claimed, but fails to disclose one or more flexible member with a first flexible member and a second flexible member, the second flexible member configured to couple to the first flexible member.  
Esplin teaches a repair device with multiple flexible members that can be considered a first and second flexible member and the second flexible member is configured to couple to the first flexible member (Figure 19b where both flexible members are numbered 18b and are coupled together).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize multiple flexible members coupled together as is taught by Esplin in 
Regarding Claim 30, Kirsch in view of Shelton in further view of Esplin discloses the repair device of claim 26, and Kirsch further discloses the base comprising multiple recesses (28) sized and configured to receive the one or more flexible members for coupling the one or more flexible members to the base.  
Regarding Claim 31, Kirsch in view of Shelton in further view of Esplin discloses the repair device of claims 26, and Shelton further discloses the a capture member configured to be coupled to the anchor member such that the legs of anchor member curl around structural portions of the capture member to extend upward toward the base with the legs in the formed second position (Figures 1B-1E).  
Allowable Subject Matter
Claims 1-3, 5-10, 12, 14-16, 21, 23, and 24 are allowed.

Response to Arguments
Applicant’s arguments with respect to Claims 26, and 28-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JERRAH EDWARDS/            Supervisory Patent Examiner, Art Unit 3774